Exhibit 24 POWER OF ATTORNEY The undersigned hereby authorizes and appoints Donald E. Morel, Jr. and John R. Gailey III, and each of them, as his attorneys-in-fact to sign on his behalf and in his capacity as a director of West Pharmaceutical Services, Inc., and to file, the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2010 and all amendments, exhibits and supplements thereto. Date:February 22, 2011/s/ Mark A. Buthman Mark A. Buthman POWER OF ATTORNEY The undersigned hereby authorizes and appoints Donald E. Morel, Jr. and John R. Gailey III, and each of them, as his attorneys-in-fact to sign on his behalf and in his capacity as a director of West Pharmaceutical Services, Inc., and to file, the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2010 and all amendments, exhibits and supplements thereto. Date:February 22, 2011/s/ Thomas W. Hofmann Thomas W. Hofmann POWER OF ATTORNEY The undersigned hereby authorizes and appoints Donald E. Morel, Jr. and John R. Gailey III, and each of them, as his attorneys-in-fact to sign on his behalf and in his capacity as a director of West Pharmaceutical Services, Inc., and to file, the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2010 and all amendments, exhibits and supplements thereto. Date:February 22, 2011/s/ L. Robert Johnson L. Robert Johnson POWER OF ATTORNEY The undersigned hereby authorizes and appoints Donald E. Morel, Jr. and John R. Gailey III, and each of them, as her attorneys-in-fact to sign on her behalf and in her capacity as a director of West Pharmaceutical Services, Inc., and to file, the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2010 and all amendments, exhibits and supplements thereto. Date:February 22, 2011/s/ Paula A. Johnson Paula A. Johnson POWER OF ATTORNEY The undersigned hereby authorizes and appoints Donald E. Morel, Jr. and John R. Gailey III, and each of them, as his attorneys-in-fact to sign on his behalf and in his capacity as a director of West Pharmaceutical Services, Inc., and to file, the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2010 and all amendments, exhibits and supplements thereto. Date:February 22, 2011/s/ Douglas A. Michels Douglas A. Michels POWER OF ATTORNEY The undersigned hereby authorizes and appoints Donald E. Morel, Jr. and John R. Gailey III, and each of them, as his attorneys-in-fact to sign on his behalf and in his capacity as a director of West Pharmaceutical Services, Inc., and to file, the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2010 and all amendments, exhibits and supplements thereto. Date:February 22, 2011/s/ John P. Neafsey John P. Neafsey POWER OF ATTORNEY The undersigned hereby authorizes and appoints Donald E. Morel, Jr. and John R. Gailey III, and each of them, as his attorneys-in-fact to sign on his behalf and in his capacity as a director of West Pharmaceutical Services, Inc., and to file, the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2010 and all amendments, exhibits and supplements thereto. Date:February 22, 2011/s/ John H. Weiland John H. Weiland POWER OF ATTORNEY The undersigned hereby authorizes and appoints Donald E. Morel, Jr. and John R. Gailey III, and each of them, as his attorneys-in-fact to sign on his behalf and in his capacity as a director of West Pharmaceutical Services, Inc., and to file, the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2010 and all amendments, exhibits and supplements thereto. Date:February 22, 2011/s/ Anthony Welters Anthony Welters POWER OF ATTORNEY The undersigned hereby authorizes and appoints Donald E. Morel, Jr. and John R. Gailey III, and each of them, as his attorneys-in-fact to sign on his behalf and in his capacity as a director of West Pharmaceutical Services, Inc., and to file, the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2010 and all amendments, exhibits and supplements thereto. Date:February 22, 2011/s/ Geoffrey F. Worden Geoffrey F. Worden POWER OF ATTORNEY The undersigned hereby authorizes and appoints Donald E. Morel, Jr. and John R. Gailey III, and each of them, as his attorneys-in-fact to sign on his behalf and in his capacity as a director of West Pharmaceutical Services, Inc., and to file, the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2010 and all amendments, exhibits and supplements thereto. Date:February 22, 2011/s/ Robert C. Young Robert C. Young POWER OF ATTORNEY The undersigned hereby authorizes and appoints Donald E. Morel, Jr. and John R. Gailey III, and each of them, as his attorneys-in-fact to sign on his behalf and in his capacity as a director of West Pharmaceutical Services, Inc., and to file, the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2010 and all amendments, exhibits and supplements thereto. Date:February 22, 2011/s/ Patrick J. Zenner Patrick J. Zenner
